DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed 29 AUG 2022.
Priority
Applicant's claim for the benefit of a prior-filed application PCT/US18/27495 filed on 13 APR 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of a prior-filed provisional application 62/485,647, filed on 14 APR 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statements (IDS) filed on 9 OCT 2019 and 21 JAN 2021 have been considered by the examiner. The signed and initialed PTO Forms 1449 are mailed with this action.
Applicant’s Response to Election/Restrictions
Applicant’s election without traverse of the following species in the reply filed on 29 AUG 2022 is acknowledged.
VEGF fragment of SEQ ID NO: 9 (Note: SEQ ID NO: 9 is a aa VEGF protein);
vector: adeno-associated viral type-2 (AAV2) vector;
means of administration: polynucleotide is administered directly into or onto said fibrous connective tissue;
tissue: fibrous connective tissue, tendon.
Claim Status
Claims 4-5 are amended by applicant. Claims 1-20 are pending and under examination.
Objection to the Specification
The disclosure is objected to because of the following informalities: 
The disclosure contains an embedded hyperlink and/or other form of browser-executable code; see p. 3 ln 32. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "The method of claim 1 wherein said sequence encoding a gene product for kanamycin resistance".  There is insufficient antecedent basis for this limitation in the claim. Claim 1 upon which claim 3 currently depends, does not recite a sequence encoding a gene product for kanamycin resistance. 
Appropriate correction is required. Amending claim 3 to depend on claim 2 rather than on claim 1 would overcome the 112(b) rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Tang–GenBank
Claims 1, 5-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tang (Tang JB, et al. Scientific Reports. 2016 Feb 11;6(1):1-2) as evidenced by GenBank (Accession # AB021221.1; 3 JUN 1999).
Tang taught vascular endothelial growth factor (VEGF) gene therapy delivered via adeno-associated viral type-2 (AAV2) vector, directly injected to the tendon (Fig. 1 (e)), to produce supernormal amount of VEGF intrinsically in the tendon and to effectively correct the insufficiency of the tendon healing capacity (Abstract).
Thus, Tang clearly anticipates the invention of claims 1, 7-11, 13, and 19-20 before the effective filing date (EFD) of the application.
In regard to the limitations of claims 12 and 18, Tang taught suspensions of pAAV in physiological saline for microinjection into the tendons (p. 9¶1,3).
In regard to the limitations of claims 5-6 and 14-15 and SEQ ID NO: 9 (elected species), Tang demonstrated through the cloning of VEGF into pAAV-MCS that one of ordinary skill in the art possessed the resources and methodologies to clone the VEGF polynucleotide (a 576 bp coding sequence) into a gene therapy vector. This requires knowledge of the polynucleotide sequence which has long been publicly available in GenBank (Accession # AB021221.1) since 3 JUN 1999 (see NPL provided with this action); see also sequence search results, Result 1 in file 20201217_114158_us-16-603-985-9.rge, filed in IFW on 18 DEC 2020. The VEGF disclosed in GenBank Accession # AB021221.1 shares 100% identity with SEQ ID NO: 9 over the 576 nucleotides (see search results referenced above). Thus, Tang as evidenced by GenBank clearly anticipates the inventions of claims 5-6 and 14-15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Tang–GenBank–Gray–HARTLEY
Claims 1-3, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (Tang JB, et al. Scientific Reports. 2016 Feb 11;6(1):1-2) as evidenced by GenBank (Accession # AB021221.1; 3 JUN 1999), as applied to claims 1 and 13 above, and further in view of Gray (Gray JT, Zolotukhin S. Design and construction of functional AAV vectors. In Adeno-Associated Virus 2012), and HARTLEY (US7670823; Publ. 2 MAR 2010).
Tang, as evidenced by GenBank (Accession # AB021221.1; 3 JUN 1999), clearly anticipates the inventions of claims 1 and 13 as presented above.
Tang did not disclose or teach specific elements of the pAAV-VEGF vector except to state that the VEGF gene was cloned into the commercially available pAAV-MCS vector (p. 9¶5). Thus, Tang did not disclose a vector or polynucleotide sequence further comprising a kanamycin resistance gene.
Gray is directed to design and construction of pAAV vectors including those for clinical use. Gray explicitly taught introduction of the kanamycin resistance (KanR) gene into pAAV vectors intended for clinical use. Gray explicitly taught the substitution of the KanR gene for an ampicillin resistance (AmpR) gene, such as that found in pAAV-MSC, when the vector is intended for clinical applications. Gray taught, “additional modifications to the vector backbone plasmid are desired” wherein “substitution of kanamycin resistance for ampicillin allows preparation of the plasmid without allergenic β -lactam antibiotics.” 
In regard to SEQ ID NO: 10, Applicant’s KanR gene (SEQ ID NO: 10; 890 nucleotides, nts) shares 100% identity with published KanR gene sequences publicly available before the EFD of the application, such as that found in HARTLEY (Fig. 10A-10B). HARTLEY’s cloning vector, represented by SEQ ID NO: 118, shares 100% identity with instant SEQ ID NO: 10 over the 890 nts (see sequence search results in file 20201217_113828_us-16-603-985-10.rni, Result 1 filed in IFW on 18 DEC 2021). Furthermore, HARTLEY’s SEQ ID NO: 18 shares 100% identity with the 5’ and 3’ flanking sequences of SEQ ID NO: 10 present in SEQ ID NO: 11 as well. HARTLEY, SEQ ID NO: 118 shares 100% identity with SEQ ID NO: 11 from position 3494 (the junction site with the pAAV-MCS vector backbone) through position 4469, which corresponds to the following junction sequence in the pAAV-MCS vector backbone. HARTLEY’s sequence includes the entire KanR coding sequence as well as 5’ Shine Delgarno sequence and possible promoter sequences of the KanR gene (see, Gray, 1983; Prior Art Made of Record below; Fig. 1 and legend and corresponding text). Thus, Hartley taught not just the sequence of SEQ ID NO: 10 but the flanking sequences not present in pAAV-MCS that are present in Applicant’s SEQ ID NO: 11. Thus, it would have been prima facie obvious, before the EFD of the application, to one of ordinary skill in the art to substitute the AmpR gene of pAAV-MCS with a known KanR sequence as per the explicit teaching of Gray (2012) and according to known methodologies in the art for pAAV vector construction intended for clinical use. A practitioner would have a reasonable expectation of substituting the KanR gene for the AmpR gene because Gray clearly taught this as a desired substitution before the EFD of the application. Thus, the inventions of claims 2-3 and 16-17 would have been prima facie obvious to one of ordinary skill in the art before the EFD of the application in view of the combined teachings of Gray and HARTLEY.
Tang–GenBank–Gray–HARTLEY–Raghunath–Hu
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (Tang JB, et al. Scientific Reports. 2016 Feb 11;6(1):1-2), as evidenced by GenBank (Accession # AB021221.1; 3 JUN 1999), Gray (Gray JT, Zolotukhin S. Design and construction of functional AAV vectors. In Adeno-Associated Virus 2012), and HARTLEY (US7670823; Publ. 2 MAR 2010) as applied to claims 1-3 above, and further in view of Raghunath (Raghunath A. Doctoral Dissertation, Dublin City University 18 DEC 2008), and Hu (Hu C, et al. The Journal of Gene Medicine. 2010 Sep;12(9):766-78).
Tang, as evidenced by GenBank (Accession # AB021221.1; 3 JUN 1999), clearly anticipated the inventions of claim 1 and SEQ ID NO: 9 as presented above. And in regard to SEQ ID NO: 11, Gray and HARTLEY render obvious the substitution of the KanR gene for the AmpR gene and the corresponding sequences in SEQ ID NO: 11 as presented above. 
Although, Tang, Gray, and HARTLEY, did not explicitly teach all the elements of SEQ ID NO: 11, namely the human growth hormone poly adenylation (hGHpA) sequence, the remainder of the pAAV-MCS vector sequences including the CMV promoter/enhancer, beta-globin intron, AAV2 ITRs, and origins of replication, would have been rendered obvious by the teaching of Tang and the commercially available pAAV-MCS vector map and sequence.
SEQ ID NO: 11 represents a plasmid pAAV2-KanR-VEGF sequence comprising kanamycin resistance gene, VEGF gene, human growth hormone (hGHpA), beta-globin intron and CMV promoter (see sequence search results file 20201217_113827_us-16-603-985-11.rng, Result 1 in IFW filed on 20 DEC 2021). In regard to the hGHpA sequence in the vector/polynucleotide of the instant invention, Raghunath taught introduction of a hGHpA into the 3’ regulatory region of the gene of interest in a pAAV-MCS vector (Fig. 12-13) before the EFD of the application. And Hu taught a recombinant adeno-associated viral vector comprising the components in the same order as disclosed by the sequence search result description for applicant’s vector (SEQ ID NO: 11). Hu taught a vector comprising AAV2 inverted terminal repeats (ITR), a firefly luciferase cDNA under control of the CMV enhancer with chick β-actin promoter, β-globin intron, and a 3’ regulatory sequence comprising the human growth hormone (HGH) polyadenylation signal (Fig. 1, below).

    PNG
    media_image1.png
    69
    600
    media_image1.png
    Greyscale

Thus, the invention of claim 4, a vector construct corresponding to SEQ ID NO: 11, would have been prima facie obvious absent any secondary considerations to one of ordinary skill in the art before the EFD of the application in view of the combined teachings of Tang, GenBank, Gray, HARTLEY, Raghunath, and Hu. A practitioner would have a reasonable expectation of success in designing and implementing the vector/polynucleotide of the invention because all of the components not found in pAAV-MCS vector backbone, and all of the methodologies for cloning various components into vectors of choice, were known and taught in the art before the EFD of the application.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gray (Gray GS, et al. Molecular Biology and Evolution. 1983 Dec 1;1(1):57-66) taught that the 5’ end of the KanR gene comprises regulatory sequences (Fig. 1 and legend).
O’HEERON (US20160220699A1; EFD 9 SEP 2014) is directed to a method of producing chondrocytes or cartilage-type cells in a joint of an individual in need thereof, comprising the step of delivering to the joint of the individual an expression vector encoding one or more therapeutic polynucleotides, wherein the therapeutic polynucleotide encodes a full gene product or a biologically active fragment of a full gene product, selected from the group consisting of …a connective tissue formation gene product, … including a VEGF gene (claims 1-4).
Conclusion
Claims 1-20 are rejected. No claims allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546. The examiner can normally be reached 8:00A - 5:00P EDT/EST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                        

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633